April      2,   1970



Honor.able Joe Resweber                          Opinion No.   M-   605
County Attorney
Harris County Courthouse
Houston,  Texas                                  Re:   Authority of Commissioners
                                                       Court to enter into contract
                                                       with the United States for a
                                                       Concentrated   Employment
                                                       Project under the MDTA and
Dear Mr.    Resweber:                                  the EOA.

           In your recent   request     for an opinion you state:

                    “This office has on this date been requested
           by the Commissioners     Court to render an opinion as
           to whether or not the Commissioners       Court has the
           authority to enter into a contract with the United States
           Department of Labor for implementation       of a ‘Con-
           centrated Employment     Project’ under the Manpower
           Development    and Training Act (MDTA) and the Eco-
           nomic Opportunity Act (EOA).       Enclosed are a copy
           of the proposed contract,    a document entitled,   ‘United
           States Department of Labor,     Manpower Administra-
           tion, General Provisions    for Cost-Reimbursement       Type
           Contracts’ and a document entitled ‘Special Provisions.       ’

                    “In the light of your recent opinion, No. M-264,
           dated August 2, 1969, relating to the Economic       Oppor-
           tunity Act, in which you declared that no constitutional
           or statutory authority could be found for commissioners’
           courts in Texas to engage in ‘such community projects
           as day care and pre-school,      literacy courses and other
           adult basic education,    legal advice and representation,
           consumer    education,   employment     and manpower training,
           assistance   to small neighborhood     businesses and many
           others, ’ a serious question arises as to whether or not
           the Commissioners      Court of Harris County can enter into




                                      -2’883-
Honorable     Joe Resweber,    page 2                    Opinion No.    M-   605




            such a contract as is now proposed under both the
            Economic    Opportunity Act and the Manpower De-
            velopment and Training Act, whereby the Court would
            participate  as the local operating agency for the federal-
            ly underwritten   activity therein contemplated.      In your
            said Opinion No. M-264,      you further stated that ‘Com-
            missioners’   Courts are limited strictly to County busi-
            ness’ and that ‘substantial   constitutional   and statutory
            amendments     would be required in Texas before OEO
            would be assured that commissioners’         courts could
            undertake either directly or by contract with other or-
            ganizations  the wide range of activities     and projects
            listed and required by such federal agency. ”

          The special    provision     of the contract    in question   provides   in part
as follows:

                    “CLAUSE   NO. 1 STATEMENT               OF WORK
                    (Work schedule)

                    “I.   The Contractor,    Harris County Com-
            missioner’s    Court, Houston,    Texas,   will be respon-
            sible for accomplishing     the tasks set forth in this
            statement of work to be performed        under this contract.
            It is understood that parts of the program will be car-
            ried out through subcontracts      with Texas Employment
            Commission,      Vocational  Guidance Service,    Houston
            Jobs for Progress     and other agencies and organizations
            as necessary    to perform the work set forth in this state-
            ment.

                     “II. The major objective of this project is to
            provide employment     and substantial   expansion of em-
            ployment and work-training     opportunities    for residents
            of a selected high-unemployment      area in Houston,
            Harris County, Texas.      More specifically,      the Con-
            tractor will link together and administer      various man-
            power development and employment         services,    encour-
            aging and utilizing t.he cooperative   efforts of industry,
            community and labor organizations,       private non-profit
            and public agencies to provide pre-employment          work
            orientation,  training and employment      placement assis-
            tance to approximately    1,900 un-employed       and under-

                                     -2884-
Honorable     Joe Resweber,        page 3            Opinion No.         M-   605



            employed residents of the target area(s),  and in the
            period of this Contract, complete such preparations
            and place in meaningful  employment  at least 1, 250
            such residents. ”

          The Contract reflects  that a substantial part of the $2, 270, 113 which
is to be spent on the program will be paid (at an hourly rate) to the job trainees
during their training period.   The remainder     is spent on the salaries of super-
visory personnel   and other operational  costs of the program.

          Since receiving        your original request for an opinion we have been
advised that the contract        in question has been amended to expressly   limit
the program to

            11. .   the paupers,    the indigent, the needy, and the poor
            who are unemployed or underemployed,          and who are
            residents   of a highly selected unemployment     area in
            Houston,   Harris County, Texas.       Such residents,     for
            whose support the county has been traditionally        re-
            sponsible,   fall within the economic qualifications     set
            up for this project by the federal government.      ‘I

         -We have concluded that the Commissioners     Court of Harris County
does have the authority to enter the contract in question in the discharge  of its
statutory duty toward the above mentioned citizens.     Our conclusion is based
upon Article 2351, V. C. S. , which provides,  in part, as follows:

                    “Each       Commissioner’s   Court   shall   . . .

                    ,I
                            .




                     “11.   Provide for the support of paupers
            residents   of their county, who are unable to support
            themselves.    I’

          In our opinion the contract in question constitutes   a lawful            exercise
of the duty of the Commissioners     Court to “provide for the support              of paupers,   ”
within the meaning of the above quoted provisions     of Article 2351.

           In connection with this statute we consider the constitutional  con-
cepts found in Section 2 of Article XI of the Constitution of Texas,    which
authorizes    the Legislature  to provide for the establishment  of poor houses
and farms,     and Section 8 of Article XVI of the Constitution,  which authorizes

                                        -2885-
Honorable    Joe Resweber,    page 4               Opinion No.   M-   605




each county to “provide,  in such manner as may be prescribed     by law,
a Manual Labor Poor House and Farm,      for taking care of, managing,    em-
ploying and supplying the wants of its indigents and poor inhabitants. I’

           Additional statutory authority for some of the activities        of the
Commissioners       Court which may become necessary           under the contract in
question may be found in Articles         2372e-2,   V. C. S. and Article  5221a-3,
V.~C. s.   Article 2372e-2     authorizes   the Commissioners      Court to contract
for or lease or rent office space for the purpose of aiding and cooperating
with the agencies of the federal and state government           engaged in the ad-
ministration    of relief to the unemployed and needy people of the state and
to pay the utility bills and rent out of the county general funds.         Article
5221a-3   authorizes    the Commissioners        Court to enter contracts with the State
employment      service for the purpose of establishing       or maintaining a free
public employment       service within the county upon such terms and conditions
as the parties may agree upon.          The statute further provides that the Com-
missioners     Court may obligate the county to pay for rent and salaries,          and
for the purchase of the equipment,         “or such other purposes as may be deemed
advisable by said Commissioners           Court .      ”

            The above quoted constitutional     and statutory provisions,     involving
the advancement      of public welfare and being regarded as humanitarian          and
beneficial,    are subject to a liberal or comprehensive      construction    to promote
the public interest or welfare.       82 C. J.S. 916, Statutes,   Sec. 387, note 49;
70 C. J.S.    12, Paupers,    Sets.  3 and 4; 50 Am. Jur. 420-421,      Statutes,
Sets.   395 and 396.     See Board of Ins. Com’rs.      v. Great Southern Life Ins.
2.)    150 Tex. 258, 239 S. W. Zd 803, 809 (1951).

          The answer to your question depends upon the construction      of the
language,   “provide for the support of paupers, ‘I found in Article 2351, and
more specifically,   whether the job training program embraced in the con-
tract in question constitutes  “support” and whether the citizens forwhose
benefit the program is established    constitute “paupers, ” within the meaning
of the statute.

          The word “support ” is a word of “general        welfare”   and is defined
in 83 C. J. S. 906, “Support, ” as follows:

                    “As applied to persons,     the word ‘support’ is
            a general term,    of broad signification,   and like most
            words,   it has a variety of meanings.     It is not a word
            of art, but, rather,   a word which has a relative mean-


                                     -2886-
Honorable     Joe Resweber,     page 5                   Opinion No.    M- 685




            ing, and its meaning is necessarily    flexible . . . As
            a noun, the word ‘support, ’ as used with respect to
            persons,  means maintenance;    subsistence:     sustenance;
            the supply of necessaries; a livelihood;    a living, a
            source or means of living; that which furnishes liveli-
            hood to a person or family . . . ”

          The direct cash income received by the job trainees clearly would
constitute “support. ” In our opinion, the benefits of job training and job
placement also would constitute “support. ” The basic purpose of the project
is to provide a type of support which will render the indigent independent of
support.   Black’s  Law Dictionary defines “pauper” as “a person so poor that
he must be supported at public expense. ” We believe that the recipients    of
the support above defined may be properly considered     as paupers.

         In determining  the meaning of the words “support” and “paupers” we
are required to take the current concepts of those terms,   and not necessarily
those concepts which existed at the time the statute was first written.

         In Associated Indemnity Corp. v. Oil Well Drilling Co. , 258 S. W. Zd
523, 529 (Tex. Civ. App. 1953, affirmed Tex. Sup,,   264 S.W.2d 697), the
Court said:

                      “Moreover,  we believe that our law, even our
            statutory law, is a living thing capable of adjustment
            within certain limits to meet varying circumstances.
            Our law is not forever and immutably fixed like the
            rules of syntax of the ancient dead Latin and Greek
            languages.     An example of what we mean is our ex-
            emption statute, Art. 3832, Subdivision     10, V. A. C. S.
            When passed in 1870 . . . the legislature    did not have auto-
            mobiles in mind when it used the word ‘carriage.      ’ Yet
            our courts had no difficulty in holding that the word
             ‘carriage’ must be interpreted to include automobiles.
            Willis v. Schoelman,    Tex. Civ. App. , 206 S.W.2d
283.    Our views on this subject are all the more ap-
            plicable to a statute like the one now under considera-
            tion, which admittedly grants discretionary     powers to
            the Board. ”

In Accord,     50 Am.   Jur.   224,   Statutes,   Sec.    237,   and cited cases.




                                       -2887-
Honorable    Joe Resweber,,    page 6              Opinion No.   M- 605



          Following the reasoning above quoted, it seems clear that the in-
digent citizens involved in the project in question may be properly classified
by the Commissioners    Court as “paupers”   and that the project constitutes
“support” within the meaning of Article   2351.

           It will be noted that the facts involved in Opinion M-264,       supra, were
quite different from those in the question now before us.          In that opinion we
emphasized     that we could find no statutory or constitutional     authority for the
participation    of the Commissioners     Court in the wide range of activities    in-
volved in the proposed contract with the office of Economic          Opportunities
program;     namely,    day care and pre-school,    literacy courses and other adult
basic education,     legal advice and representation,      consumer   education,
assistance    to small neighborhood    businesses,     as well as the employment    and
man power training program.         Clearly,   those activities would extend the Com-
missioners     Court far beyond the function of “providing for the support of
paupers. ” Indeed, Paragraph        11 of Article 2351 was never suggested as a
source   of authority   for such a wide range of activities.

          Attorney General’s   Opinion No. O-2474 (1940) and the authorities
which were cited in that opinion, together with recent cases to which we
will refer hereinbelow,   are closely in point with the matter here considered
and are applicable thereto.    The question involved in Opinion No. O-2474 was
whether the Commissioners      Court may legally cause to be paid out of county
funds the sum of $3. 50 per month per person employed in the WPA sewing
room.    This contribution was to be used for the purchase of textiles from
which garments would be zrlade in the sewing room for distribution to poor
and destitute families.   After discussing  the above mentioned sections of
the Constitution we said:

                    “In our opinion the facts above stated and assumed
            to be true would support a finding of the Commissioners
            Court that the employees    in the sewing room, as well as
            those receiving the articles   of clothing, are so needy and
            dependent as to come within the authority provided in Sec-
            tion 11 of Article 2351, Revised Civil Statutes.

                     “Considering  the humanitarian    purpose of this
            statute, we do not believe it should be given a severe and
            literal construction.   Rather,   it should be given at least
            a fairly liberal construction   to the end that,its wholly de-
            sirable purpose shall at least be possible of achievement      . .




                                   -2888-
Honorable     Joe Resweber,    page 7              Opinion   No.   M-   605



                    “We do not believe that the statute was meant to
            require a man to be reduced to pauperism    in the starkest
            meaning of the word before assistance    may be extended t.o
            him.

                     “These projects known as WPA sewing rooms
            actually dispense aid in two forms: (1) direct aid to
            those who receive the garments,    and (2) indirect aid in
            the way of employment for the women operating the ma-
            chines.   Article 2351 does not require the assistance     to
            be
            it will be much more wholesome    and desirable    for it to
            be given in the nature of employment.

                     “Furthermore,     we do not believe that a county’s
            obligation to extend aid is necessarily     destroyed the
            moment the Federal Government         gives its assistance.
            There is nothing to prevent the county from providing
            for a part of such     support, the Federal    Government also
            contributing.    If the Commissioners’     Court finds that those
            to whom the clothes are given are dependent upon public
            relief,  either direct or indirect,  for living necessities,
            or that the sewing room employees        would probably become
            subjects of direct relief if the projects    should be termi-
            nated, in our opinion the contributions      requested of the
            county may be made.       Our opinion, of course,     would be
            to the contrary if the Commissioners’       Court finds that
            such facts are not true. ” (Emphasis       added. )

           We are well aware of the authorities  ‘holding t.hat the Commissioners
Courts are courts of limited jurisdiction   and are without powers except those
conferred upon them by the Constitiltion or statutes or necessarily     implied
therefrom.    The case of Canales v. Laughlin,     147 Tex. 169, 214 S.W.2d 451
(1948),  which was quoted and relied upon by this office in Opinion No. M-264,
supra, while holding that the Commissioners      Court exceeded its authority
in the matter there involved,  recognized   the existence of implied powers.
At page 453, the Courts said:

                    “We must therefore  examine the statutes to as-
            certain whether expressly  or by necessary  implication
            the Commissioners   Court was authorized t.o do what it
            did in this case. ”


                                     -2889-
Honorable    Joe Resweber,     page 8               Opinion No.   M-605



          The language used by the Supreme Court in Pritchard and Abbott
v. McKenna,     350 S.W.2d 333, 334 (1961) is particularly applicable to the
facts disclosed   by your opinion request.   There the Court said:

                     “Admittedly   the Commissioners     Court is
            not expressly   clothed with constitutional   or statutory
            authority to contract for the services     detailed in this
            agreement,    but we think that the authority is implied
            from the powers that have been expressly         granted to
            and the duties imposed upon this body by law. ”

           Paragraph   11 of Article  2351, in broad and unequivocal language,
grants the authority and duty to “provide for the support of paupers, ” and,
as we view the decisions,     the courts will not interfere with the discretion
of the Commissioners      Court in carrying out that duty.    Rogers v. County
of Taylor,   368 S.W.2d 794 (Civ. App. 1963, error ref. n. r. e.),; Anderson
v. Parsley,    37 S.W.2d 358, 365 (Civ. App. 1931, error ref. ). In Com-
missioners    Court of Madison County v. Wallace,       118 Tex. 279, 15e.2d
535, 537 (1929) the Court said:

                    “The commissioners’      court must have authority
            of law for its contracts,   and when the authority is given,
            a reasonable   construction  of it will be given to effect this
            purpose. ‘I

          In Attorney General’s   Opinion No. O-2217 (1940) this office held
that Paragraph    11 of Article 2351 authorized the Commissioners    Court to
lease a building to be used as a warehouse     to store surplus commodities,
such as foods and clothing furnished by the Federal Government,      to be issued
to the indigents of the county, and to pay $100 per month for the lease of
such building.    We stated:

                    “When the Commissioners’       Courts are ex-
            pressly given the power and duty to ‘provide for the
            support of paupers, ’ by necessary    implication  they
            were clothed with the authority    to do all the incidental
            things necessary  to provide for their support. ”

We further pointed out that the Commissioners     Courts “were given the
sound discretion  of determining  those whom they were required to provide
for under the terms of the statute. I’ We further held that the Commissioners
Court had authority (necessarily   implied by said statute) to employ necessary



                                      -2890-
Honorable    Joe Resweber,    page 9              Opinion No.     M-   605




personnel   “to properly  sift out those entitled to such relief and to investigate
and ascertain the extent and amount of need. ” The same opinion construed
Article  2372e-2  (supra) to authorize the Commissioners        Court to pay utility
bills for the warehouse involved.      It is the policy of this office and the courts
to follow earlier Attorney General Opinions on the subject unless clearly
wrong.    Attorney General Opinion No. O-1659 (1939); Thomas v. Groebl,
147 Tex. 70, 212 S. W. Zd 625 (1948).

          We have examined the contract in question,        and, while it involves a
complicated   approach to the problem,     all of the provisions,  in our opinion,
are reasonably   related to the statutory purpose of “providing for the support
of paupers . . . residents of their county who are unable to support them-
selves. ” The Contract provides in Section III (3) that the Contractor,         Harris
County Commissioners      Court,   “will, through a subcontract with the Texas
Employment    Commission,     recruit the residents of the target area for parti-
cipation in the project      . I’ Thus, the discretion   of determining those whom
they were required to provide for under Article 2351, paragraph 11, is left
to the Harris County Commissioners        Court, which we must presume will act
lawfully and within the authority granted to it.

           In view of the vast complexities    of modern life, especially    in the
realm of public welfare and especially      in large cities,  this office would not
be inclined to declare to be unlawful or unauthorized the particular method
here employed by the Commissioners         Court of Harris County to carry out
its statutory duty under the provisions     above quoted.    Therefore,    we hold
that the Commissioners       Court of Harris County may lawfully enter the con-
tract to administer    the job training program    described   in your letter and in
the attachments.

                                    SUMMARY

                    Under the provisions    of Paragraph  11 of
            Article 2351, V. C. S. , the Commissioners     Court
            may enter into a contract with the United States
            government   to administer   the Concentrated  Em-
            ployment Project under the Manpower Development
            and Training Act (MDTA) and the Economic        Oppor-
            tunity Act (EOA).

                                            Yoddvery     truly,




                                                       General    of Texas

                                   -2891-
Honorable   Joe Resweber,   page 10     Opinion   No.   M- 605




Prepared    by Ralph R. Rash
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,   Chairman
W. E. Allen,  Acting Co-Chairman

John Grace
Earl Hines
Sam Jones
Robert C. Flowers

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED    WALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -2892-